Citation Nr: 0926255	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for right wrist 
carpal tunnel syndrome. 

2.  Entitlement to a compensable evaluation for left wrist 
carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1982 to 
September 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which 
continued separate noncompensable evaluations for the 
Veteran's service-connected carpal tunnel syndrome of the 
right wrist and carpal tunnel syndrome of the left wrist.  
These issues were remanded by the Board in July 2008 for 
further development.  


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right wrist 
is manifested by complaints of numbness, pain, tingling, and 
decreased motion. 

2.  The Veteran's carpal tunnel syndrome of the left wrist is 
manifested by complaints of numbness, pain, tingling, and 
decreased motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
carpal tunnel syndrome of the right wrist have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic 
Code 8515 (2008).

2.  The criteria for a compensable disability rating for 
carpal tunnel syndrome of the left wrist have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic 
Code 8515 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regard to the Veteran's claims, VCAA letters dated in 
July 2003, March 2005, and August 2008 specifically satisfied 
the elements (2) and (3) of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  With 
specific regard to the first element, the Board notes that, 
in order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  However, the Board finds that any notice 
errors did not affect the essential fairness of the 
adjudication.  In July 2003 and March 2005, the RO sent the 
Veteran VCAA letters, which indicated that he should provide 
evidence showing that his carpal tunnel syndrome of the 
bilateral wrists had increased in severity.  In a March 2006 
and August 2008 letters, the Veteran was informed that the 
evidence needed to show what impact his condition and 
symptoms had on his employment and daily life.  In addition, 
the Veteran was questioned about his employment and daily 
life, with regard to his carpal tunnel syndrome of the right 
and left wrists, during the course of July 2003 and March 
2005 examinations performed in association with these 
claims.  The Veteran provided statements at these 
examinations in which he details the impact of his disability 
on his employment and daily life.  The Board finds that the 
responses provided by the Veteran show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the Veteran had actual knowledge of the 
requirement, to remand for further development would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

As to the second element, the Board notes that the Veteran is 
service connected for carpal tunnel syndrome of the right and 
the left wrists.  As will be discussed below, these 
disabilities have been rated under 38 C.F.R. § 4.124a.  
Notification of the specific rating criteria for evaluating 
carpal tunnel syndrome of the right and left wrists was 
provided in the December 2005 statement of the case (SOC).  
Subsequently, the RO issued a January 2008 supplemental 
statement of the case (SSOC). 

As to the third element, the Board notes that this 
information was provided in March 2006 and August 2008 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  As to the fourth element, the 
July 2003, March 2005, March 2006, and August 2008 letters 
did provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, and VA and private 
medical records are in the file.  The Veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided medical examinations for his carpal 
tunnel syndrome of the right and left wrists most recently in 
July 2003 and March 2005.  The Board notes that these issues 
were remanded in July 2008 in order to afford the Veteran a 
more current VA examination.  However, an October 2008 report 
of contact reflects that the Veteran called to cancel this 
examination.  The evidence of record gives no indication that 
the Veteran attempted to reschedule this examination or that 
he offered good cause for his cancellation of the 
examination.  The Board notes that the Veteran has a 
responsibility to cooperate with VA in the development of his 
claims.  The Court has held that '[t]he duty to assist is not 
always a one-way street. If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran's responsibility of cooperating in the 
development of his claims includes attending and cooperating 
during the course of scheduled VA examinations.  As the Board 
has attempted to afford the Veteran a more recent VA 
examination, and the Veteran has offered no good cause for 
his failure to report for this examination, nor has he 
indicated that he would present at another VA examination, if 
scheduled, the Board finds the duty to assist on the part of 
VA has been met.  The Board will adjudicate the claims based 
on the evidence currently of record. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a March 2004 rating decision, the RO continued separate 
noncompensable evaluations for the Veteran's service-
connected carpal tunnel syndrome of the right and left wrists 
under Diagnostic Code 8515.  The Veteran is seeking 
compensable evaluations. 

According to Diagnostic Code 8515, mild, moderate, and severe 
incomplete paralysis of the median nerve of the minor 
extremity warrants ratings of 10, 20, and 40 percent, 
respectively.  Mild, moderate, and severe incomplete 
paralysis of the median nerve of the major extremity warrants 
ratings of 10, 30, and 50 percent respectively.  A 60 percent 
rating is warranted where there is complete paralysis of the 
median nerve of the minor extremity; 70 percent is warranted 
for complete paralysis of the median nerve affecting the 
major extremity.

Under Diagnostic Code 8515, "complete paralysis" of the 
median nerve produces manifestations such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
an inability to make a fist, the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to the palm; weakened wrist flexion; and pain 
with trophic disturbances. 

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial nerve regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510 through 8540 (2008).

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2008).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

As an initial matter, the Board again notes that the Veteran 
failed to report for a scheduled VA examination without 
showing good cause.  He also submitted no request that this 
examination be rescheduled.  The Board notes that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2008).  The Veteran was 
notified of the consequence for failing to report for a 
scheduled examination in the July 2008 Board remand.  
Nevertheless, as the Veteran has reported for 2 VA 
examinations in the past, the Board will consider whether the 
evidence of record is otherwise supportive of an increased 
rating for either of the Veteran's wrist disabilities.

In July 2003, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran reported in 2002 a numbness 
in his hands after heavy work with tools and yard work.  An 
electromyogram (EMG) revealed that he had bilateral mild 
carpal tunnel syndrome.  No treatment was advised at that 
time, other than cock-up wrist splints, as occasion occurs, 
which he rarely used.  The Veteran reported at the July 2003 
examination that he had numbness of the bilateral wrists that 
started in November 1987 in his hands.  This numbness was not 
constant and usually occurred with activity, but it can begin 
without any activity and when he sits with his hands in his 
lap.  His hands will feel numb after 2 minutes of holding a 
steering wheel, typing, using any tool, riding, or painting.  
The Veteran reported that this flare-up pain will last 
approximately an hour.  He treats it by rest and changing 
position.  He does not use his cock-up splints, nor does he 
take any medicine.  The Veteran complained of loss of 
strength; although, the examiner noted that he had normal 
grasp reflexes bilaterally.  He does not use any braces or 
corrective devices.  The examiner noted that there was no 
loss of muscle mass in the hands.  The Veteran complained of 
numbness in his pinkie, fourth finger, and middle finger when 
he performs range of motion of his shoulder.  Phalen test was 
noted as negative.  The Veteran complained of numbness in his 
fingers, but no pain.  The Veteran had a negative Tinel test.  
On examination, the Veteran had positive sensation in his 
hands and wrists to vibration, and, with monofilament, he 
reported a dullness from the wrist to the fingers 
bilaterally.  Deep tendon reflexes were recorded as 2+/4 and 
grasp as 5/5.  The Veteran was noted as having the following 
ranges of motion: a wrist dorsiflexion of 0-50/70 with no 
pain on the right and 0-36/70 with pain on the left; a palmar 
flexion of 0-50/80 with no pain on the right and 0-70/80 with 
no pain on the left; radial deviation of 0-20/20 with no pain 
on the right or the left; and a wrist ulnar deviation of 0-
30/45 on the right with no pain and of 0-34/45 on the left 
with no pain.  The examiner noted that the Veteran was able 
to dress himself and take care of his home, and his 
activities of daily living are normal.  The Veteran was 
diagnosed with subjective complaints of numbness in bilateral 
hands and wrists with decreased range of motion.  X-rays 
results revealed normal bilateral wrist examination.  EMG 
findings were noted as suggestive of mild to moderate carpal 
tunnel syndrome of the right wrist and mild carpal tunnel 
syndrome of the left wrist. 

The Veteran underwent a more recent VA examination in March 
2005.  The claims file was reviewed.  The examiner noted that 
the Veteran worked at the United States Post Office and 
denied any permanent restrictions in the workplace as a 
result of his service-connected disabilities.  The Veteran 
reported that his hands were more symptomatic since his last 
rating.  He was on his third pair of splints, which he wears 
24 hours per day, 7 days per week, with the exception of 
bathing.  The Veteran reported that holding a pencil and 
writing is difficult for him if done on a prolonged basis.  
He believes that his grip may have gotten weaker since his 
last rating.  The Veteran reported that utilizing the hands 
for repetitive gripping and handling will increase the pain 
in his wrists.  He reported experiencing daily flare-ups at 
times when manipulating product at work.  He reports that he 
will rinse his hands in cold and warm water when he gets home 
and does passive range of motions, stretching exercises, as 
he had been given to do in the past.  The Veteran reported 
tendencies to avoid heavy handling and grasping, and using 
zippers and buttons.  He reported that he prefers to wear 
slip-on shoes; although, he wore lacing style shoes on the 
day of the examination.  He reported nocturnal discomfort at 
both wrists.  The Veteran reported discomfort at both wrists 
and hands from a carpal tunnel standpoint as being equivalent 
at rest and with exertion and flare-ups.  He is able to drive 
an automobile and do his job satisfactorily.  He has had no 
physician-noted periods of incapacitation relative to either 
hand in the past 12 months.  The Veteran's right hand and 
wrist revealed a full fist with normal grip strength with 
Jamar dynamometry.  He had good preservation of 5.07/10 gram 
monofilament testing at all the fingertips and the palm of 
the right hand.  Tinel sign and Phalen signs were both 
positive for creation of pain or at least numbness and 
tingling in the thumb, index and long finger.  The Veteran's 
left hand and wrist revealed a full fist and grip.  He had 
good preservation of monofilament testing to the fingertips 
and palm of the left hand.  Phalen's and Tinel signs were 
negative at the left wrist for numbness and tingling being 
developed in the thumb, index, and long finger.  He had no 
intrinsic musculature atrophy of either hand.  

The Board notes that the claims folder also contains an April 
2008 private treatment record from Neurology Consultants.  
This physician indicated that she treats the Veteran for 
neurological medical needs.  She noted that the Veteran had 
median nerve entrapment at the flexor retinaculum 
bilaterally, which is consistent with moderately severe 
carpal tunnel syndrome bilaterally.  The physician noted that 
the Veteran experiences many times throughout the day where 
he has mild incomplete paralysis of his hand movements.  She 
further indicated that his electrophysiological testing is 
consistent with this and these symptoms are typical of a 
moderately severe carpal tunnel syndrome.  The physician also 
noted that the Veteran has severe spasms through the carpal 
tunnel area bilaterally, which is also consistent with his 
diagnosis.   

In a January 2005 treatment record from Scott Air Force Base, 
the Veteran reported a dull ache, which may progress to 
throbbing pain to both wrists, which progresses into the hand 
and sometimes up into the forearm.  He also reported a 
numbness and tingling.  He reported that his symptoms are 
aggravated by grasping, lifting, twisting movements, holding 
phone, and driving.  He reported waking up 2 to 3 times per 
night with pain and numbness.  The Veteran reported that his 
symptoms are made worse by activities of daily living, making 
it difficult to perform activities of daily living, self-
care, home/yard, leisure/exercise, and occupational 
activities.  In an April 2005 treatment record from Scott Air 
Force Bass, the Veteran reported sharp pains, like 
"shocks", in wrists/hands 4 to 5 times per day under 
"twisty use".     

The claims folder also contains a June 2005 statement signed 
by 4 persons attesting to the fact that the Veteran wears 
wrist braces, wakes in his sleep with pain and numbness in 
his hands and wrists, has constant numbness and tingling in 
his hands and wrists, loss of strength in his grip after 
holding anything for more than a few seconds, constant pain, 
numbness and loss of strength in his hands and wrists while 
performing simple daily tasks, and cannot perform complex 
physically demanding tasks due to the pain and loss of 
strength in his hands and wrists. 

As noted above, the Veteran is currently assigned separate 
noncompensable evaluations for his service-connected carpal 
tunnel syndrome of the right and the left wrist.  In order to 
receive a compensable evaluation, the current medical 
evidence of record would need to demonstrate that the Veteran 
experiences incomplete paralysis of either wrist that is mild 
in severity.   

The Board has considered the April 2008 private treatment 
record from Neurology Consultants indicating that the 
Veteran's symptoms are consistent with moderately severe 
carpal tunnel syndrome bilaterally and that he experiences 
mild incomplete paralysis of his hand movements.  However, 
the Board finds that this treatment record contains no 
clinical findings regarding the nature of his symptoms to 
establish upon what this statement is based.  The Veteran was 
not noted in the July 2003 or March 2005 VA examination 
reports as having mild incomplete paralysis of either hand.  
The Board recognizes that EMG findings from the July 2003 VA 
examination were noted as suggestive of mild to moderate 
carpal tunnel syndrome of the right wrist and mild carpal 
tunnel syndrome of the left wrist.  However, the Board finds 
the most probative and persuasive evidence to be the detailed 
clinical findings reported following physical examination 
during both the July 2003 and March 2005 VA examinations.  
While the Veteran complained of loss of strength at the July 
2003 VA examination, he was noted as having normal grasp 
reflexes bilaterally and no loss of muscle mass in the hands.  
Phalen's and Tinel's tests were negative.  The examiner noted 
that the Veteran was able to dress himself and take care of 
his home, and his activities of daily living were normal.  
The Veteran was diagnosed with subjective complaints of 
numbness in the bilateral hands and wrists with decreased 
range of motion.  X-rays results revealed normal bilateral 
wrist examination.  At the March 2005 VA examination, the 
examiner noted that the Veteran worked at the United States 
Post Office and denied any permanent restrictions in the 
workplace as a result of his service-connected disabilities.  
He was able to drive an automobile and do his job 
satisfactorily.  He has had no physician-noted periods of 
incapacitation relative to either hand in the past 12 months.  
The Veteran's right hand and wrist revealed a full fist with 
normal grip strength with Jamar dynamometry.  The Veteran's 
left hand and wrist revealed a full fist with grip, and he 
had no intrinsic musculature atrophy of either hand.  

Therefore, as the VA examinations do not demonstrate 
disability in either hand that is more than slight in nature; 
as the April 2008 letter from the Veteran's private physician 
does not contain clinical findings explaining the basis of 
the physician's conclusion; and because the Veteran failed to 
report for a scheduled VA examination, which may have yielded 
more recent information as to the current severity of his 
disability, the Board finds that the preponderance of the 
evidence is against granting increased evaluations of the 
Veteran's service-connected right and left wrist carpal 
tunnel syndrome. 

The Board has considered alternative diagnostic codes under 
which the Veteran's carpal tunnel syndrome may be rated.  

The remaining applicable diagnostic codes relating to wrist 
disabilities include Diagnostic Code 5214 (ankylosis of the 
wrist) and Diagnostic Code 5215 (limitation of motion of the 
wrist).  The Board notes that there is no evidence of record 
showing that the Veteran has ankylosis of either wrist.  As 
such, this diagnostic code is not applicable.

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent, whether the major or minor extremity, and requires 
either dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).  The regulations define normal 
range of motion for the wrist as dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I (2008).

In this instance, not only does Diagnostic Code 8515 
contemplate disability in the same anatomical region as 
Diagnostic Codes 5213, 5214, 5215, and 5309-the wrist and 
hand, but Diagnostic Code 8515 also contemplates 
symptomatology similar to that contemplated by these 
diagnostic codes; for example, symptoms affecting functioning 
such as movement in the wrist and hand.  As the 
symptomatology considered in a rating for paralysis of the 
median nerve overlaps with the symptomatology considered in a 
rating for orthopedic limitation of the wrist or hand, in the 
same anatomical region, to combine these ratings would 
constitute pyramiding and should not be allowed.  See 38 
C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  Therefore, as the Board has considered the 
Veteran's symptoms in its evaluation of his service-connected 
carpal tunnel syndrome of the right and left wrists under 
Diagnostic Code 8515, the Board need not evaluate these same 
symptoms again under the aforementioned diagnostic codes.  
Regardless, the Board does note that the ranges of motion 
recorded at the July 2003 VA examination are not sufficient 
to warrant a compensable evaluation for either wrist under 
Diagnostic Code 5215.  Additionally, there is no other 
medical evidence of record which would suggest that the 
Veteran's ranges of motion would warrant a compensable 
evaluation under Diagnostic Code 5215.

Additionally, the Board acknowledges the Veteran's contention 
that he has severe pain and numbness of the wrists and hands 
upon use.  See VA Form 9 Appeal, February 2006.  The Board 
has also considered the June 2005 statement signed by four 
people attesting to the severity of the Veteran's disability.  
Certainly, as lay people, the are competent to attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Board finds the more persuasive and probative 
evidence to be the manifestations and symptoms actually found 
by competent VA health care specialists during the course of 
examination.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  There is no clinical evidence of record 
indicating that the Veteran's service-connected carpal tunnel 
syndrome of the bilateral wrists causes marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities.  Additionally, it has also not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claims for increased ratings, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.




ORDER

Entitlement to a compensable evaluation for right wrist 
carpal tunnel syndrome is denied. 

Entitlement to a compensable evaluation for left wrist carpal 
tunnel syndrome is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


